DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-30 are pending, Claims 1-3, 11-18, 20, 23-30 have been examined in this application. 
Claims 4-10, 19, 21-22 have been withdrawn as drawn to a non-elected species.

Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. an information disclosure statement (IDS) has been filed on 02/12/2020 and reviewed by the Examiner.

Election/Restrictions
Applicant's election with traverse of the restriction between Species 2B and Species 3B and/or 4B, between species 3B and 4B, and with regard to species 1B and 2B, between species subgroups 1 and 2 in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden on the examiner to examine these species.  This is not found persuasive because each species has divergent subject matter, in that the structural pieces of each species is different and would require further search and consideration for each individual mechanism. Because each of the mechanisms also require different steps to being used, different searches would need to be conducted. Additionally, each species requires different fields of search, such as searching such as searches based on the mechanisms used, such as text searching which utilizes pins and compression springs, domes, screws, bolts, set screws, or sphere detents. 
Specifically, applicant argues there would be no search burden to examine Species 2B and 3B and/or 4B together. Applicant has not indicated that these are substantially similar mechanisms and has only argued that they would not be a burden to search based on their individual mechanisms or shapes. Examiner respectfully disagrees and notes that the mechanism of Species 2B would provide different advantages than Species 3B and/or 4B, because Species 2B requires an elongate pin. This pin is described in the specification as requiring one to depress the pin in order to readjust the orientation of the handle, while Species 3B and 4B do not require that mechanism, and so therefore the three offer different advantages and disadvantages. The three species additionally have structures which are not easily interchangeable since Species 2B can be used with a through hole and has a flat base to prevent the pin from falling out entirely from the bore. Species 2B also can be used to lock the handle in place without a user pushing against the handle and accidentally unseating the pin and moving it into the next hole. 
Applicant argues there would be no search burden to examine Species 3B and 4B together, because the shape of the retention pieces (sphere and domed) “do not warrant a restriction.” Applicant has not indicated that these are substantially similar mechanisms and has only argued that they would not be a burden to search based on their shapes. Examiner respectfully disagrees and notes the embodiments which utilize structures of different shapes may provide different advantages, and searching for a spherical retaining mechanism would require text searches in auxiliary handle fields requiring such terms such as “sphere”, “ball” to specifically search for these kinds of structures. Additionally, a hemispherical or domed shape embodiment would require text searches utilizing those key words such as “heimisphere” “dome” “hemispherical” to specifically search for these kinds of structures, which is not a requirement for searching for spherical ones. 
Applicant also argues that there would be no search burden to examine species subgroups 1 and 2 of species 1B and 2B. Applicant has not indicated that these are substantially similar mechanisms and has only argued that they would not be a burden to search. Examiner respectfully disagrees – these two different subgroups require either a single through hole through the base for securement in a single orientation, or through holes around the circumference of the half pieces which would allow for rotation of the entire handle with respect to a point. Examiner notes that these two sub-groups are made for different purposes due to the differences in structure, and a more extensive search would have to be made for a handle which uses a plurality of discrete through holes versus a handle which only has a singular through hole. 
If applicant is traversing on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 21-22, are withdrawn as drawn to a non-elected species as defined by applicant.
Additionally, Claims 4-10 are withdrawn as drawn to a non-elected species, because these claims are drawn to the species defined in Group A concerning the different embodiments of the reel seat and applicant chose to elect only a species from Group B.
However, at least claim 1 is currently generic to all species.

Drawings
The drawings are objected to because the drawings throughout have multiple element numbers for singular structures. This makes the drawings extremely confusing in the context of the specification and the claims, because it is unclear to which element number is being referred.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification utilizes different terms for the same element numbers throughout, which makes the disclosure and the claims and drawings difficult to reference. Examiner suggests using specific terminology for each of the element numbers to make the disclosure more clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-18, 20, 23-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As stated in the drawing and specification objections above, the current claims are unclear in reference to the drawings and specification because of the multiple different element numbers used for the same structures, or the use of multiple different terms for the same element numbers. This makes the disclosure difficult to interpret in light of the claims and makes the claims generally confusing. The claims below have been examined as best understood compared to the elected species drawings.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-12, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20190289837 A1) to Techlin.
In regards to claim 1, Techlin anticipates a fishing pole handle, comprising: an elongate first portion (Techlin; rod 101, 301), said first portion having a first axis along which said first portion extends (Techlin; central/longitudinal axis of the rod), said first portion having a first end and a second end (Techlin; first end or second end at the rear or tip of the rod), said first end and said second end spaced along said first axis (Techlin; the ends at either end of the rod 101, 301), said first portion configured to engage a foot of a reel assembly (Techlin; reel assembly 305 by reel seat 310) attachable to said fishing pole handle at a reel assembly attachment position that has a radially fixed orientation about said first axis (Techlin; the reel assembly 305 is attachable to the rod see FIG 9A, radially secured in the upright position by 312, 316, 310, 314) and an axially fixed location in directions along said first axis (Techlin; secured axially by 312, 316, 310, 314); an elongate second portion (Techlin; 110, 130, 140, 120), said second portion having a second axis along which said second portion extends (Techlin; see FIG 1 where  the second portion extends in a second axis), said second portion having a third end and a fourth end (Techlin; third end towards the base at 140, 130, fourth end at the opposing end of 120), said third end and said fourth end spaced along said second axis (Techlin; see FIG 1), said third end rotatably connected to said first portion about said first axis (Techlin; where the third end at 140, 130 is connected to 101 rotatably about the axis of 101), said second axis substantially perpendicular to said first axis (Techlin; see FIG 1 and FIG 7 where when connected, 110, 130, 140, 120 are connected perpendicularly to 101), said second portion spaced from said first end and said second end (Techlin; the second portion positioned spaced from either ends of 101, 301); and a selectively engageable coupling mechanism (Techlin; 130, 140) between said first portion and said second portion (Techlin; see FIG 1), said first portion and said second portion rotatably retainable to each other about said first axis through engagement of said coupling mechanism (Techlin; see where 130, 140 are attached to keep 120 in place around 101 in FIG 1, when loosened, 130, 140, 120 can be rotated about the axis created by 101), said first portion and said second portion relatively moveable about said first axis through disengagement of said coupling mechanism (Techlin; where screws removed from 170, 150 loosen the attachment between 130, 140 to move and rotate 130, 140, 120 about the axis made by 101); wherein said first portion and said second portion are constrained against relative movement in directions along said first axis (Techlin; constrained against relative movement [0064] where bolts or screws can affix 110 to the rod); and wherein, relative to each other about said first axis, said first portion and said second portion are selectively moveable between alternative ones of a plurality of different radial orientations or rotatably retained to each other in one of said plurality of different radial orientations (Techlin; depending on the preference of the user, 110, 120, 130, 140 can be repositioned to an orientation about the axis created by 101 in a plurality of radial orientations).

In regards to claim 2, Techlin anticipates the fishing pole handle of claim I, wherein in directions along said first axis said reel assembly attachment position is located between said second portion and said second end (Techlin; see FIG 1 where the reel is positioned between the second portion and the second end at the tip of the rod).

In regards to claim 3, Techlin anticipates the fishing pole handle of claim 1, wherein said first portion has an outer surface extending along and about said first axis (Techlin; outer surface of rod 101, 301), and said outer surface is configured to engage the foot of a reel assembly (Techlin; reel 305) attachable to said fishing pole handle at said reel assembly attachment position (Techlin; see FIG 9a where reel 305 is connected to the outer surface of 301 through 310, 314, 312, 316).

In regards to claim 11, Techlin anticipates the fishing pole handle of claim 1, wherein said third end extends about said first portion and surrounds said first axis (Techlin; 130, 140 surrounds the first axis).

In regards to claim 12, Techlin anticipates the fishing pole handle of claim 11, wherein said second portion comprises separable parts cooperatively interconnected to retain said third end in surrounding disposition about said first axis (Techlin; made of separable parts 130, 140 which surround the first axis).

In regards to claim 30, Techlin anticipates a fishing pole assembly comprising the fishing pole handle of claim 1 and a reel assembly (Techlin; reel 305) having a foot attached to said fishing pole handle at said reel assembly attachment position (Techlin; attached, see FIG 9A and FIG 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190289837 A1) to Techlin in view of (US 11197523 B2) to Liu.
In regards to claim 13, Techlin teaches the fishing pole handle of claim 11, wherein said first portion has an outer surface extending along and about said first axis (Techlin; outer surface of 101 and 301), but fails to teach said outer surface has a pair of substantially cylindrical first and second surface segments, said first and second surface segments spaced along said first axis; wherein said third end has a substantially cylindrical third surface segment disposed axially between said pair of first and second surface segments; and wherein said substantially cylindrical first, second and third surface segments are substantially located at a common radial distance from said first axis.
Liu teaches said outer surface has a pair of substantially cylindrical first and second surface segments (Liu; 161 and portion opposing 161), said first and second surface segments spaced along said first axis (Liu; axis of 161, 16); wherein said third end (Liu; end connected with 10, element at 16 in FIG 2) has a substantially cylindrical third surface segment disposed axially between said pair of first and second surface segments (Liu; element at 16 in FIG 2 disposed between 161 and shoulder opposing 161); and wherein said substantially cylindrical first, second and third surface segments are substantially located at a common radial distance from said first axis (Liu; segments 161, element at 16 in FIG 2, and segment opposing 161 are at a common radial distance from the axis running down the center, as can be seen in FIG 2).

    PNG
    media_image1.png
    704
    560
    media_image1.png
    Greyscale

Techlin and Liu are analogous art from similar fields of endeavor, i.e. rod mounted auxiliary handles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Techlin to have the cylindrical portions as described by Liu. The motivation for doing so would be to better secure the auxiliary handle to an ideal location on the rod, preventing it from accidentally moving or shifting when tugging on the rod during fishing.

In regards to claim 14, Techlin as modified by Liu teach the fishing pole handle of claim 13, wherein said second portion extends in a direction along said second axis between said substantially cylindrical third surface segment and said fourth end (Techlin as modified by Liu; see for example handle 20 which extends along its second axis from element at 16 in Liu FIG 2).

In regards to claim 15, Techlin as modified by Liu teach the fishing pole handle of claim 13, wherein said second portion has an outer surface extending along and about said second axis between said substantially cylindrical third surface segment and said fourth end (Techlin as modified by Liu; see for example handle 20 which extends along its second axis from element at 16 in FIG 2 in Liu, the fourth end being the free end of 20).

In regards to claim 16, Techlin teaches the fishing pole handle of claim 11, but fails to teach wherein said first portion has an axially interfacing pair of annular shoulders spaced in directions along said first axis, and said third end is disposed along said first axis between said axially interfacing pair of annular shoulders; and wherein relative movement between said first portion and said second portion in directions along said first axis is constrained by abutting engagement between said third end and said axially interfacing pair of annular shoulders.
Liu teaches wherein said first portion has an axially interfacing pair of annular shoulders (Liu; shoulders created on either side of 16 by 161 and opposing of 161) spaced in directions along said first axis (Liu; along axis of the tube), and said third end (Liu; 10) is disposed along said first axis between said axially interfacing pair of annular shoulders (Liu; see FIG 5); and wherein relative movement between said first portion and said second portion in directions along said first axis is constrained by abutting engagement between said third end and said axially interfacing pair of annular shoulders (Liu; where the first portion 10 is constrained between the two shoulders and cannot move along the axis of the tubular structure due to the two shoulders, see FIGs 2, 4, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Techlin to have the shoulder portions as described by Liu. The motivation for doing so would be to better secure the auxiliary handle to an ideal location on the rod, preventing it from accidentally moving or shifting when tugging on the rod during fishing.

Claim(s) 17-18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190289837 A1) to Techlin in view of (US 3383962 A) to Harris.
In regards to claim 17, Techlin teaches the fishing pole handle of claim 11, but fails to teach wherein said plurality of different radial orientations is a plurality of discrete radial orientations, and said first portion and said second portion are rotatably retained to each other in each of said plurality of discrete radial orientations through the engagement of said coupling mechanism.
	Harris teaches wherein said plurality of different radial orientations is a plurality of discrete radial orientations (Harris; each of spaced detent pockets 37), and said first portion (Harris; 31) and said second portion (Harris; 17’) are rotatably retained to each other in each of said plurality of discrete radial orientations through the engagement of said coupling mechanism (Harris; where spring urged ball 36 engages one of 37 to retain 17’ in a discrete radial orientation with respect to 31). 
    PNG
    media_image2.png
    249
    702
    media_image2.png
    Greyscale


	Techlin and Harris are analogous art from similar fields of endeavor i.e. adjustable handles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Techlin and the first portion of Techlin such that the engagement utilizes a ball and bore mechanism to orient the handle at specific discrete radial positions as taught by Harris. The motivation for doing so would be to provide a user with an easy locking mechanism and distinct areas to reposition the handle.

In regards to claim 18, Techlin as modified by Harris teach the fishing pole handle of claim 17, as best understood, wherein said coupling mechanism comprises: a plurality of first voids in both said first portion and in said second portion (Harris; Voids 37, void in which 36 and  spring moves), each one of said plurality of first voids extending radially relative to said first axis (Harris; first axis about 31), wherein said plurality of first voids includes a plurality of second voids in either one of said first portion (Harris; second voids are 37 in 31) or said second portion and a third void in the other one of said first portion or said second portion (Harris; third void is the void in which 36 and spring moves as a part of 17’), and wherein, in each of said plurality of discrete radial orientations, a respective one of said plurality of second voids and said third void are a pair of retention voids (Harris; as in FIG 7), each pair of retention voids in said first portion and in said second portion and radially aligned about said first axis (Harris; see FIG 7 where 37 is aligned with the void containing 36); and a retention member disposed in said pair of retention voids during engagement of said coupling mechanism (Harris; ball 36 disposed in the two voids, see FIG 7), said first portion and said second portion rotatably retained in one of said plurality of discrete radial orientations through the engagement of said retention member with said pair of retention voids (Harris; see FIG 7 where the discrete radial orientations are retained through the ball 36 being in both voids).

In regards to claim 25, Techlin teaches the fishing pole handle of claim 1, but fails to teach wherein, relative to each other about said first axis, said first portion and said second portion have a plurality of discrete radial orientations; wherein, in each one of said plurality of discrete radial orientations, said first portion and said second portion are rotatably retained to each other about said first axis within a range of retention torque levels therebetween that is less than a respective breakaway torque level; and wherein said first portion and said second portion are selectively relatively moveable about said first axis from one of said plurality of discrete radial orientations and toward another of said plurality of discrete radial orientations in response to being selectively urged about said first axis by an applied torque therebetween that exceeds the respective breakaway torque level.
	Harris teaches relative to each other about said first axis (Harris; about the axis of 31), said first portion and said second portion (Harris; first portion 31, second portion 17’)  have a plurality of discrete radial orientations (Harris; defined by each of 37); wherein, in each one of said plurality of discrete radial orientations, said first portion and said second portion are rotatably retained to each other about said first axis within a range of retention torque levels therebetween that is less than a respective breakaway torque level (Harris; the ball 36 retains the first and second portions rotatably about the first axis within a general range of torque values); and wherein said first portion and said second portion are selectively relatively moveable about said first axis from one of said plurality of discrete radial orientations and toward another of said plurality of discrete radial orientations in response to being selectively urged about said first axis by an applied torque therebetween that exceeds the respective breakaway torque level (Harris; because of the structure of the ball 36 within each of the voids 37, a user applying pressure would at a certain “breakaway torque value”, bias the ball 36 against its spring such that it moves to the next available void 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Techlin and the first portion of Techlin such that the engagement utilizes a ball and bore mechanism to orient the handle at specific discrete radial positions such that it can be held at torque ranges and then at a breakaway torque value be selectively urged about the first axis as taught by Harris. The motivation for doing so would be to provide a user with an easy locking mechanism and distinct areas to reposition the handle.

Claim(s) 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190289837 A1) to Techlin as modified by (US 3383962 A) to Harris and in further view of (US 2926544 A) to Carmichael.
In regards to claim 20, Techlin as modified by Harris teach the fishing pole handle of claim 18, wherein said retention member (Harris; 36) is captured in a said retention void in said first portion (Harris; see FIG 7, where 36 is captured in one of 37), is moveable in substantially radial directions relative to said first axis (Harris; retention member is movable radially relative to the axis of 31), and wherein said retention member is received into engagement with a respective said retention void in said second portion during engagement of said coupling mechanism (Harris; 36 received in a retention void in the second portion, see FIG 7).
	Techlin as modified by Harris fails to explicitly teach the retention member is biased in a substantially radial direction away from said first axis.
	Carmichael teaches the retention member (Carmichael; 35) is biased (Carmichael; by 34) in a substantially radial direction away from said first axis (Carmichael; said first axis of 29).
Techlin, Harris, and Carmichael are analogous art from similar fields of endeavor i.e. adjustable handles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Techlin as modified by Harris such that the orientation of the coupling mechanism and retention voids are swapped, such that the first portion has the retention member and retention member spring to bias away from the first axis and into a plurality of discrete retention voids created by the second portion, as taught by Carmichael. The motivation for doing so would be to provide the retention member within the primary axis and such that the handle can easily be removed and replaced without an excess of moving parts.

In regards to claim 23, Techlin as modified by Harris and Carmichael teach the fishing pole handle of claim 20, wherein the retention void in said second portion is a cavity that is open in a radially inward direction relative to said first axis (Techlin as modified by Harris and Carmichael; where the switched orientation would provide the cavities 37 of Harris such that they face open inward towards the first axis).

In regards to claim 24, Techlin as modified by Harris and Carmichael teach the fishing pole handle of claim 20, wherein said retention member is substantially spherical (Harris; 36 is a sphere).

Claim(s) 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190289837 A1) to Techlin in view of (US 20060179705 A1) to Markley.
In regards to claim 26, Techlin teaches the fishing pole handle of claim 1, but fails to explicitly teach wherein a bore is provided in said first portion, said bore extending from a bore opening in said second end in a rearward direction that is generally along said first axis, said bore receivable of a rod member.
	Markley teaches wherein a bore (Markley; female connector 26) is provided in said first portion (Markley’ first portion being 14), said bore extending from a bore opening in said second end in a rearward direction that is generally along said first axis, said bore receivable of a rod member (Markley; see FIG 2, where male connector 28 of rod 18 is connected to the end of the bore in 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rod and bore as taught by Markley for the handle of Techlin. The motivation for doing so would be to provide the user with the ability to interchangeably switch out rod types with the handle, or have the handle replaced with other handles as preferred by a user.

In regards to claim 27, Techlin as modified by Markley teach a fishing pole assembly comprising the fishing pole handle of claim 26 and said rod member, said rod member having and extending between a rod member rear end and a rod member front end (Markley; rod 18 having two ends), said rod member having a first longitudinal segment terminating at said rod member rear end and a second longitudinal segment terminating at said rod member front end (Markley; segments 29, 32, 34), said rod member first longitudinal segment disposed in said bore and affixed to said first portion (Markley; see where segment 29 is disposed in the bore 26 through 28), said rod member projecting from said second end of said first portion in a forward direction that is generally along said first axis (Markley; 18 extending from second end of said first portion 14 generally along a first axis, see FIG 1).

In regards to claim 28, Techlin as modified by Markley teach the fishing pole assembly of claim 27, further comprising a plurality of guides (Markley; Line guide 36, 30 may act as a guide, and [0002] plurality of line guids) affixed to said rod member at locations spaced along said rod member second longitudinal segment (Markley; see FIG 1 and [0002]).

In regards to claim 29, Techlin as modified by Markley teach the fishing pole assembly of claim 28, comprising a reel assembly (Techlin; reel 305), said reel assembly having a foot attached to said fishing pole handle at said reel assembly attachment position (Techlin; attached, see FIG 9A and FIG 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1615169 A to Ellis teaches a handle which uses a spring biased retention member to engage discrete cavity locations to secure the handle radially with respect to an axis.
US 2761236 A to Gaston teaches a two piece auxiliary handle perpendicular to the axis of the handle of the rod.
US 3720269 A to Wanner is a two piece auxiliary handle perpendicular to an axis of the rod, with a spring biasing a spherical detent into a cavity of the rod.
US 4463632 A to Parke teaches a spring biasing a spherical ball into one of a plurality of discrete cavities to rotate the handle selectively about an axis. Parke also explicitly recites where amount of pressure to the face or back head portion depresses the ball against the spring and allows the head to be rotated until the ball engages the next detent.
US 4747328 A to Howard teaches a spring biased ball extending into a cavity, and where pressure is applied to push the ball into the next cavity.
US 5467590 A to Mencarelli teaches an auxiliary handle with a set screw.
US 5499852 A to Seigendall teaches an auxiliary handle with a piece that clamps around the rod in two halves using screws to fasten the halves to each other.
US 5971653 A to Harpell teaches a spring biased pin that extends into openings to hold the handle rotatably about an axis.
US 20150181851 A1 to Akiba teaches a reel seat with pockets and a wrap.
US 20160286771 A1 to Sugaya teaches a rod with shelves to retain a fixing piece therebetween.
US 9918429 B1 to Di Lallo teaches a handle piece that comes in two halves that are screwed together in order to retain the handle perpendicular to the rod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647